DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-6, 9-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Collings (US-20170172572-A1) in view of Harris (US-20170189020-A1). 
Regarding claim 1, Collings teaches a surgical instrument (abstract), comprising: an end effector operable to treat tissue [0033] (End effector, Fig 1c 304); a shaft extending proximally from the end effector [0033] (elongated body Fig 1b 204); and a housing assembly extending proximally from the shaft [0035-0036] (Handle assembly Fig 1a 100, assembly connects to proximal end of the shaft to the effector end), the housing assembly comprising: a radio-frequency identification (RFID) scanner [0052] (In the embodiment where the configuration data is encoded on RFID, an RFID interrogator is used); and a motor assembly comprising: a motor configured to drive the end effector to treat the tissue [0046] (motor Fig 2 408); and an RFID tag detectable by the RFID scanner in the assembled configuration, wherein the RFID tag stores motor-assembly information [0052] (Configuration device may be an RFID that stores one or more plurality of configuration data, In this context the configuration data comprises motor assembly information as demonstrated by these excerpts: [0052] “Configuration data may include various parameters, such as clamping and unclamping speed, firing rate, retraction rate, rotation and articulation speeds” and [0050] “Configuration data may include parameters for modifying motor control algorithm”).  
Collings does not teach a motor-assembly compartment comprising a motor assembly interchangeably retained by the motor-assembly compartment in an assembled configuration, wherein 
Harris teaches a surgical instrument comprising a motor-assembly compartment comprising a motor assembly interchangeably retained by the motor-assembly compartment in an assembled configuration ([0113] motor access door 13 provides access to the motor cartridge within the handle housing 102, this recess/space comprises a motor-assembly compartment, [0097] in an assembled configuration, mechanical connectors retain the motor in the compartment), wherein the motor assembly is movable relative to the motor-assembly compartment between the assembled configuration and an unassembled configuration [0094] (replaceable motor cartridge is separable coupled to the instrument and can be removed and replaced).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the instrument taught by Collings with the replaceable motor cartridge system as taught by Harris because “the ability to replace a motor cartridge 12 is quite useful at least because it allows for an improved repair capability since a damaged motor cartridge”  and “ability to replace a motor cartridge 12 is also useful in allowing modularity in new product designs, and simplifying installation of hardware upgrades as part of life cycle improvements” [0095].
Regarding claim 2, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 1. Further, Collings teaches a surgical instrument comprising a control circuit [0046] (different options for the controller circuit) configured to receive an input from the RFID scanner in the assembled configuration [0052] (RFID configuration device connects with interrogator in handle assembly), the input being indicative of the motor-assembly information [0052] (Configuration data may comprise rotation and articulation speeds and [0050] “Configuration data may include parameters for modifying motor control algorithm”).  
Regarding claim 3, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 2. Further, Collings teaches a surgical instrument wherein the control circuit is further configured to adjust at least one parameter of operation of the motor based on the motor-assembly information [0052] (Configuration data may comprise rotation and articulation speeds, both of these represent parameters of motor operation).
Regarding claim 4, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 2. Further, Collings teaches a surgical instrument wherein the control circuit is further configured to select a control algorithm of the surgical instrument based on the motor-assembly information [0050] (“Configuration data may include parameters for modifying motor control algorithm”).  
Regarding claim 5, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 4. Further, Collings teaches a surgical instrument wherein the control circuit is further configured to select the control algorithm from control algorithms each associated with a different motor-assembly information [0050] (“Configuration data may include parameters for modifying motor control algorithm, which is stored in memory of the controller”) [0051] (“selects the desired configuration data based on an identifier received from the configuration device”) (Collings describes an embodiment where the control algorithm is selected based on the identifying information received from the RFID device).  
Regarding claim 6, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 2. Further, Collings teaches a surgical instrument wherein the control circuit is further configured to determine a motor setting based on the motor-assembly information [0050] (“Configuration data may include parameters for modifying motor control algorithm”, It would be obvious to one of ordinary skill in the art that motor settings based on the motor-assembly information would be included in modifying the control algorithm).    
Regarding claim 9, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 1. Further, Collings teaches a surgical instrument comprising a power source coupled to the motor-assembly [0046] (handle assembly includes a power source to supply power to the motor). 
Collings does not teach the assembled configuration. 
Harris teaches a surgical instrument wherein the motor-assembly can be moved into an assembled configuration. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the instrument taught by Collings with the assembled/unassembled motor cartridge system as taught by Harris because “the ability to replace a motor cartridge 12 is quite useful at least because it allows for an improved repair capability since a damaged motor cartridge”, further this modification is using a known technique to improve similar devices.
Regarding claim 10, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 9. Further, Collings teaches a surgical instrument wherein the power source is configured to generate a power output to cause the motor to drive the end effector to treat the tissue (Fig 2, power source 406 delivers voltage through the motor driver circuit to the motor, which outputs to the ‘mechanical load’, [0040] mechanical load can be a loading unit at the effector end as seen in Fig 1C).  
Regarding claim 11, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 10. Further, Collings teaches a surgical instrument wherein the control circuit is further configured to determine a value of the power output based on the motor-assembly information [0047] (motor driver circuit controls flow of electrical energy from the power source to the motor) [0048] (driver circuit controls operation of motor based on specific algorithm instructions) [0050] (Configuration data may include parameters for modifying motor control algorithm).
Regarding claim 12, Collings teaches a surgical instrument (abstract), comprising: an end effector operable to treat tissue [0033] (End effector, Fig 1c 304); a shaft extending proximally from the end effector [0033] (elongated body Fig 1b 204); and a housing assembly extending proximally from the shaft [0035-0036] (Handle assembly Fig 1a 100, assembly connects to proximal end of the shaft to the effector end), the housing assembly comprising: a radio-frequency identification (RFID) scanner [0052] (In the embodiment where the configuration data is encoded on RFID, an RFID interrogator is used); and a motor assembly comprising: a motor configured to drive the end effector to treat the tissue [0046] (motor Fig 2 408); and an RFID tag positioned at or within a detection range of  the RFID scanner in the assembled configuration [0052] (RFID tag is connected/in detection range when in use), wherein the RFID tag stores motor-assembly information [0052] (Configuration device may be an RFID that stores one or more plurality of configuration data, In this context the configuration data comprises motor assembly information as demonstrated by these excerpts: [0052] “Configuration data may include various parameters, such as clamping and unclamping speed, firing rate, retraction rate, rotation and articulation speeds” and [0050] “Configuration data may include parameters for modifying motor control algorithm”).  
Collings does not teach a motor-assembly compartment comprising a motor assembly interchangeably retained by the motor-assembly compartment in an assembled configuration, wherein the motor assembly is movable relative to the motor-assembly compartment between the assembled configuration and an unassembled configuration. 
Harris teaches a surgical instrument comprising a motor-assembly compartment comprising a motor assembly interchangeably retained by the motor-assembly compartment in an assembled configuration ([0113] motor access door 13 provides access to the motor cartridge within the handle housing 102, this recess/space comprises a motor-assembly compartment, [0097] in an assembled configuration, mechanical connectors retain the motor in the compartment), wherein the motor 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the instrument taught by Collings with the replaceable motor cartridge system as taught by Harris because “the ability to replace a motor cartridge 12 is quite useful at least because it allows for an improved repair capability since a damaged motor cartridge”  and “ability to replace a motor cartridge 12 is also useful in allowing modularity in new product designs, and simplifying installation of hardware upgrades as part of life cycle improvements” [0095].
Regarding claim 13, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 12. Further, Collings teaches a surgical instrument comprising a control circuit [0046] (different options for the controller circuit) configured to receive an input from the RFID scanner in the assembled configuration [0052] (RFID configuration device connects with interrogator in handle assembly), the input being indicative of the motor-assembly information [0052] (Configuration data may comprise rotation and articulation speeds and [0050] “Configuration data may include parameters for modifying motor control algorithm”).  
Regarding claim 14, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 13. Further, Collings teaches a surgical instrument wherein the control circuit is further configured to adjust at least one parameter of operation of the motor based on the motor-assembly information [0052] (Configuration data may comprise rotation and articulation speeds, both of these represent parameters of motor operation).
Regarding claim 15, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 13. Further, Collings teaches a surgical instrument wherein the control circuit is further configured to select a control algorithm of the surgical instrument based on the motor-assembly 
Regarding claim 16, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 15. Further, Collings teaches a surgical instrument wherein the control circuit is further configured to select the control algorithm from control algorithms each associated with a different motor-assembly information [0050] (“Configuration data may include parameters for modifying motor control algorithm, which is stored in memory of the controller”) [0051] (“selects the desired configuration data based on an identifier received from the configuration device”) (Collings describes an embodiment where the control algorithm is selected based on the identifying information received from the RFID device).  
Regarding claim 17, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 13. Further, Collings teaches a surgical instrument wherein the control circuit is further configured to determine a motor setting based on the motor-assembly information [0050] (“Configuration data may include parameters for modifying motor control algorithm”, It would be obvious to one of ordinary skill in the art that motor settings based on the motor-assembly information would be included in modifying the control algorithm).    
Regarding claim 20, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 12. Further, Collings teaches a surgical instrument comprising a power source coupled to the motor-assembly [0046] (handle assembly includes a power source to supply power to the motor). 
Collings does not teach the assembled configuration. 
Harris teaches a surgical instrument wherein the motor-assembly can be moved into an assembled configuration. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the instrument taught by Collings with the assembled/unassembled motor cartridge system as 
Regarding claim 21, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 20. Further, Collings teaches a surgical instrument wherein the power source is configured to generate a power output to cause the motor to drive the end effector to treat the tissue (Fig 2, power source 406 delivers voltage through the motor driver circuit to the motor, which outputs to the ‘mechanical load’, [0040] mechanical load can be a loading unit at the effector end as seen in Fig 1C).  
Regarding claim 22, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 21. Further, Collings teaches a surgical instrument wherein the control circuit is further configured to determine a value of the power output based on the motor-assembly information [0047] (motor driver circuit controls flow of electrical energy from the power source to the motor) [0048] (driver circuit controls operation of motor based on specific algorithm instructions) [0050] (Configuration data may include parameters for modifying motor control algorithm).
Claim 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collings (US-20170172572-A1) in view of Harris (US-20170189020-A1) further in view of Shelton IV (US-20170281167-A1). 
Regarding claim 7, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 1. Collings in view of Harris does not teach a surgical instrument wherein the motor assembly comprises a gearbox operably coupled to the motor.  
Shelton IV teaches a surgical instrument wherein the motor assembly comprises a gearbox operably coupled to the motor [0216] (Shelton teaches a motor assembly that comprises a motor and a gearbox).  

Regarding claim 8, Collings in view of Harris in view of Shelton IV teaches the surgical instrument substantially as claimed in claim 7.  Further, Collings teaches a surgical instrument wherein the motor-assembly information comprises: gearbox information; and motor information (Collings teaches the transferred configuration data comprising: [0050] “parameters for modifying motor control algorithm”, [0051] “data based on an identifier received from the configuration device”, [0052] data may comprise rotation and articulation speeds, based on these descriptions both gearbox and motor information are described as parameters that can be stored in the configuration data in Collings).
Regarding claim 18, Collings in view of Harris teaches the surgical instrument substantially as claimed in claim 12. Collings in view of Harris does not teach a surgical instrument wherein the motor assembly comprises a gearbox operably coupled to the motor.  
Shelton IV teaches a surgical instrument wherein the motor assembly comprises a gearbox operably coupled to the motor [0216] (Shelton teaches a motor assembly that comprises a motor and a gearbox).  
It would be obvious for one of ordinary skill in the art at the time of invention to have combined the surgical instruments as laid out in Collings and Harris (Collins [0036], a drive mechanism configured to actuate gear components; Harris [0044], drive mechanism couples the removable motor to a gearbox) with a motor assembly that comprises a gearbox coupled to the motor as taught in Shelton IV 
Regarding claim 19, Collings in view of Harris in view of Shelton IV teaches the surgical instrument substantially as claimed in claim 18.  Further, Collings teaches a surgical instrument wherein the motor-assembly information comprises: gearbox information; and motor information (Collings teaches the transferred configuration data comprising: [0050] “parameters for modifying motor control algorithm”, [0051] “data based on an identifier received from the configuration device”, [0052] data may comprise rotation and articulation speeds, based on these descriptions both gearbox and motor information are described as parameters that can be stored in the configuration data in Collings).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith el al. (US-20140224856-A1) “Electrically Self-Powered Surgical Instrument with Cryptographic Identification of Interchangeable Part” is made of note, the invention disclosed by Smith teaches a surgical instrument using RFID to identify interchangeable parts and is made of note as a further reference RFID information storage in a similar application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 January 2021